Citation Nr: 9906397	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of multiple joints, to include the right knee and back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1941 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1993 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the veteran's claim 
of entitlement to service connection for degenerative 
arthritis of multiple joints, to include the right knee and 
back.


REMAND

A preliminary review of the record discloses that before the 
Board can proceed further in adjudicating the veteran's 
claim, additional development is required. 

The claims file contains no VA medical records regarding the 
veteran's degenerative arthritis of the right knee and back.  
Indeed, as indicated by the transcript of the veteran's 
hearing before the RO, the veteran has not been treated or 
examined by the VA regarding his degenerative arthritis of 
the right knee or back.  

The claims file does include, however, various private 
medical records from John R. Velky, M.D., Robert E. Boyd, 
M.D., Bruce A. Mazat, M.D., and W.C. Kitchens, Jr., M.D.  
These records indicate the veteran suffers from degenerative 
arthritis of the right knee and the back.  A January 1993 
letter from Dr. Velky stated that "based on his past medical 
history and also past life history of his activity during the 
war, it is my opinion that a lot of [the degenerative 
arthritis of the right knee and back] was initiated during 
that time period."

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following:



1.  The RO should obtain and associate 
with the claims file any and all 
examination or treatment records relating 
to the veteran's degenerative arthritis 
of the right knee and back that have not 
already been obtained from Dr. Velkey, 
Dr. Boyd, Dr. Mazat, and Dr. Kitchens. 
Copies of all available records of 
treatment received by the veteran for the 
disability at issue from other health 
care providers also should be obtained.

2.  After obtaining the above records and 
associating them with the claims file, 
the RO should then schedule the veteran 
for a VA examination by an orthopedic 
specialist and all appropriate diagnostic 
tests, including radiological 
examinations of the right knee and the 
entire back. All clinical manifestations 
should be reported in detail. The VA 
examiner should evaluate the results of 
his examination and associated studies in 
conjunction with the findings of the 
private medical records contained in the 
claims file.  The examiner should then 
render an opinion as to the likelihood 
that degenerative arthritis of multiple 
joints, to include the right knee and 
back, if found, had its onset in service 
or is otherwise related to service.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.


3.  When the requested development has 
been completed, the RO should again 
decide the veteran's claim for service 
connection.  If the benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of 
the case notifying him of the RO's 
decision, informing him of his appellate 
rights, and affording him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this remand is to obtain any pertinent medical 
records, a VA examination, and a medical opinion.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


